DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 7,160,085 Anton Herrius de Roest (‘de Roest hereafter), 
U.S. 6,467,233 Maloszewski et al. (‘Maloszewski hereafter), 
U.S. 2009/0249707 Oliver D. Curme (‘Curme hereafter), 
U.S. 4,272,929 Bror H. Hanson (‘Hanson hereafter), 
U.S. 2012/0248281 Alan Samuel Bennett (‘Bennett hereafter), 
U.S. 2012/0102850 Kensinger et al. (‘Kensinger hereafter), 
U.S. 5,653,508 Gary Lee Carney (‘Carney hereafter), 
U.S. 3,705,747 Leonard John Blackburn (‘Blackburn hereafter), 
U.S. 2015/0300039 Yoshino et al. (‘Yoshino hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “A method of toppling a tower structure that is fixedly supported on a base fixed to a ground to demolish the tower structure, an upper base dividing step of dividing the upper base into a support base portion on which the tower structure is fixedly supported and a separated base portion that is separated from the tower structure by cutting the upper base, a toppling step of toppling the tower structure together with the support base portion using, wherein the tumble axis is located on a toppling direction side of the tower structure with respect to a center of gravity of the tower structure when viewed in an axial direction of the tumble axis.”
The closest prior art is as cited were ‘Blackburn, ‘Yoshino, ‘Carney, ‘Bennett, ‘Hanson and ‘de Roest.
‘Blackburn teaches demolishing structures and a plurality of cutting chisels removing pieces of the structure. ‘Blackburn teaches demolishing a cooling tower by removing one piece at a time.  However, ‘Blackburn does not teach toppling, a tumble axis, and the center of gravity of the towers are not taken into consideration.
‘Carney teaches demolishing chimney towers (stack) but a cutting means using vertical cuts.  However, ‘Carney does not teach toppling, a tumble axis, and the center of gravity of the towers are not taken into consideration.
	‘Bennett, Para 0004 teaches away from any method of tearing down the existing tower avoiding destruction.
	‘Hanson, teaches away from any destruction of the wind turbine generator avoiding destruction.
‘de Roest, uses a hoist means for destruction of the tower using a crane, and ‘de Roest does not teach toppling, a tumble axis, and the center of gravity of the towers are not taken into consideration.
Neither of these references provides any toppling method to demolish the tower structure. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 6, are also allowed because they are dependent on claim 1.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571) 270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/20/2021